OPINION GARCIA, Judge.  Defendant appeals from his felony conviction of holding or using an altered license plate in violation of NMSA 1978, Section 66-8-3(D). He raises three issues: (1) whether the trial court erred in giving jury instructions that did not contain an essential element of the charge; (2) whether the trial court erred in refusing to submit defendant’s requested mistake of fact instruction; and (3) whether the conviction for using an altered plate was supported by substantial evidence. The issues raised in the docketing statement but not briefed are deemed abandoned. State v. Fish, 102 N.M. 775, 701 P.2d 374 (Ct.App.), cert. denied, 102 N.M. 734, 700 P.2d 197 (1985). We affirm. FACTS On May 21, 1985, Clovis Police Detective Morgan saw defendant driving a motorcycle. Having personal knowledge that defendant’s driver’s license had been revoked, Morgan pursued defendant. While doing so, Morgan radioed for a check on the motorcycle’s license plate and was informed that the motorcycle was registered to Harry Vetterly and that the registration had expired in March 1985. Morgan noticed that the motorcycle’s license plate had a May 1985 registration sticker. After stopping defendant, Morgan asked him for his driver’s license and registration papers. Defendant said that he had neither document and that the motorcycle was his. Morgan then saw that a small metal plate, bearing a May 1985 registration sticker, had been placed over the March 1985 registration sticker and was attached to the plate by a screw on one side and an alligator clip on the other. Morgan commented to defendant that the plate appeared to have been altered. In response, defendant said that the motorcycle belonged to his brother and that the plate was in that condition since it was in defendant’s possession. Morgan testified that defendant told him the plate had been altered since his brother bought the motorcycle and that defendant had been driving it for approximately two months. The motorcycle was registered to Vetterly. Vetterly purchased it in the early summer of 1984. In August 1984, Vetterly agreed to sell the motorcycle and transferred possession of it to Kenny Foster in exchange for partial payment. Vetterly testified that at the time of the transfer, the motorcycle had a valid registration that would expire in March 1985. Since Vetterly had not received payment in full for the motorcycle, he did not transfer title to Foster. In October 1984, Foster traded the motorcycle, which was then inoperable, to Moses Ortiz, defendant’s brother. Moses Ortiz was later incarcerated in an unrelated offense. In March or April 1985, during his brother’s incarceration, defendant had the motorcycle repaired and used it until his arrest on May 21, 1985. Moses Ortiz testified that he did not recall whether the registration plate was in an altered condition and that his brother, defendant, was not involved in the trade with Foster for the motorcycle. Defendant testified that he did not alter the plate. Defendant also stated that he never noticed the month printed on the registration sticker, nor had he noticed the altered state of the plate until Detective Morgan mentioned it. In closing argument, the defense expressly conceded that the state had shown that defendant had used an altered plate. The only issue the defense presented to the jury was whether defendant knew the plate had been altered. DISCUSSION Whether the Instructions Omitted an Essential Element.  Defendant’s primary argument on appeal is that the trial judge erred in failing to instruct the jury on an essential element of the charge. Since failure to instruct the jury on an essential element of the crime charged is jurisdictional, it may be raised for the first time on appeal. However, the failure to instruct on the definition or the amplification of an element is not error. State v. Stephens, 93 N.M. 458, 601 P.2d 428 (1979). The question is whether all the essential elements were contained in the jury instructions. Defendant was charged with violating Section 66-8-3(D). The statute in its entirety provides: It is a felony for any person to commit any of the following acts: A. to alter with fraudulent intent any certificate of title, registration evidence, registration plate, validating sticker or permit issued by the division; B. to forge or counterfeit any such document or plate purporting to have been issued by the division; C. to alter or falsify with fraudulent intent or to forge any assignment upon a certificate of title; or D. to hold or me any such document or plate, knowing the same to have been so altered, forged or falsified. (Emphasis added.) A reading of the statute indicates that in subsection D the legislature was concerned with the use of a plate that had been altered with fraudulent intent. Such is the significance of the language “so altered.” Defendant maintains that fraudulent intent was an essential element of a violation of subsection D. Otherwise, he argues, the jury would be free to convict a defendant if the plate he used had been altered in any manner whatsoever. There are no Uniform Jury Instructions approved for use with this statute. The trial court gave an instruction on the elements of a violation of subsection D without limiting the requirement of an underlying alteration to an alteration with fraudulent intent: For you to find the defendant guilty of holding or using an altered license plate as charged in Count 1, the state must prove to your satisfaction beyond a reasonable doubt each of the following elements of a crime: 1. The defendant held or used a license plate which had been altered; 2. At the time he used or held the license plate, the defendant knew it had been altered; 3. This happened in New Mexico on or about the 21st of May, 1985.  The instruction given substantially followed the language of Section 66-8-3(D). Generally, instructions that substantially follow the language of a statute are sufficient, State v. Gunzelman, 85 N.M. 295, 512 P.2d 55 (1973), as long as the language of the statute adequately conveys what is required for conviction. State v. Puga, 85 N.M. 204, 510 P.2d 1075 (Ct.App.1973).  In the context of items with legal significance, the common meaning of an alteration is a change in the legal significance or effect of the item. Webster’s New International Dictionary, Unabridged, 76 (2d ed. 1955). Since this was a criminal prosecution, the jury would understand that there had to be a unilateral and unauthorized change in the legal effect of the plate and hence an illegal alteration. Thus, the jury instructions sufficiently conveyed the requirement that there had to be an underlying illegal alteration of the plate and conveyed the essential nature of the required element. Cf. State v. Jennings, 102 N.M. 89, 691 P.2d 882 (Ct.App.1984) (on charge of possession of burglary tools, definition of burglary is not required). If defendant thought it was important for the jury to consider exactly what constituted an illegal alteration in violation of Section 66-8-3(D), he could have requested that a definitional instruction be given. However, such an instruction would have amounted to a further definition or amplification of the instruction given. Even though a more complete instruction would have been better, we find that the court’s instruction covered the essential elements and the failure to instruct on definition is not jurisdictional error. Refusal to Submit Requested Mistake of Fact Instruction.  Defendant argues that the trial judge erred in refusing to give defendant’s tendered mistake of fact instruction. The trial judge instructed the jury that they had to find that defendant acted intentionally and knew that the plate had been altered. When the instructions given include instructions on the defendant’s requisite mental state, the mistake of fact concept is automatically included and no separate instruction is required. State v. Griscom, 101 N.M. 377, 683 P.2d 59, (Ct.App.), cert. denied, 101 N.M. 362, 683 P.2d 44 (1984). Substantial Evidence.  Finally, defendant maintains there was insufficient evidence to establish that whoever altered the license plate altered it with fraudulent intent. The ordinary meaning of fraud is deceit. Webster’s New International Dictionary, Unabridged, 1002 (2d ed. 1966). Fraudulent intent, then, is the intent to deceive. The license plate itself, State’s Exhibit No. 1, has a piece of metal affixed that bears a May 1985 registration. The metal covers what appears to be the original March 1985 registration sticker. These circumstances allow the reasonable inference that whoever altered the plate intended to deceitfully make it appear that the registration was valid until May, rather than March. A material fact may be proven by inference. State v. Brown, 100 N.M. 726, 676 P.2d 253 (1984). We find that there was substantial evidence introduced to allow the jury to find that the license plate had been altered with fraudulent intent. CONCLUSION Having found no error in the trial below, the conviction of defendant is affirmed. IT IS SO ORDERED. ALARID, J., Specially concurs. FRUMAN, J., concurs in part and dissents • in part.